Case 3:20-cv-06783-FLW-TJB Document 7-1 Filed 06/08/20 Page 1 of 4 PageID: 40




                 EXHIBIT A
Case 3:20-cv-06783-FLW-TJB
          Case MDL No. 2946 Document
                             Document7-1
                                      45 Filed
                                         Filed 06/08/20
                                               06/04/20 Page
                                                        Page 21 of
                                                                of 43 PageID: 41



                                     BEFORE THE
                           UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION


 IN RE: INCLUSIVE ACCESS COURSE                           MDL No. 2946
 MATERIALS ANTITRUST LITIGATION


                               NOTICE OF RELATED ACTION

       Pursuant to Rule 6.2(d) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, the undersigned counsel hereby notifies the Panel of the following related

action that was filed on June 3, 2020, and after the initial motion to transfer in this case:

       Caption:        Donovan McGee, et al. v. Barnes & Noble College Booksellers, LLC, et al.

       Court:          United States District Court for the District of New Jersey

       Case No.:       3:20-cv-06783

       Judge:          Unassigned.

       A Schedule of Additional Action is attached as Exhibit 1. Copies of the current docket

sheet, complaint, and civil cover sheet in the McGee action are attached as Exhibit 2. The McGee

action involves substantially the same factual allegations and claims as those pending before the

Panel in the above-captioned proceeding.

       The McGee action has been marked as related to Barabas, et al. v. Barnes & Noble College

Booksellers, LLC, et al., No. 3:20-cv-02442-FLW-TJB, which Defendants identified in their initial

Schedule of Actions. Chief Judge Freda L. Wolfson is currently presiding over the Barabas action

and seven other related actions, all of which are subject to these proceedings. As of the time of

this filing, the McGee action is unassigned to a judge.




                                                  1
Case 3:20-cv-06783-FLW-TJB
          Case MDL No. 2946 Document
                             Document7-1
                                      45 Filed
                                         Filed 06/08/20
                                               06/04/20 Page
                                                        Page 32 of
                                                                of 43 PageID: 42



Dated: June 4, 2020                        Respectfully Submitted,


 /s/ William F. Cavanaugh                    /s/ Eric Mahr
William F. Cavanaugh, Jr.                  Eric Mahr
Saul B. Shapiro                            Andrew J. Ewalt
Amy N. Vegari                              Richard Snyder
PATTERSON BELKNAP WEBB &                   FRESHFIELDS BRUCKHAUS
TYLER LLP                                  DERINGER US LLP
1133 Avenue of the Americas                700 13th Street NW, 10th Floor
New York, New York 10036                   Washington, DC 20005-3960
Tel: (212) 336-2000                        Tel: (202) 777-4500
Fax: (212) 336-2222                        Fax: (202) 777-4555
wfcavanaugh@pbwt.com                       eric.mahr@freshfields.com
sbshapiro@pbwt.com                         andrew.ewalt@freshfields.com
avegari@pbwt.com                           richard.snyder@freshfields.com

Counsel for Defendant McGraw Hill LLC      Counsel for Defendant Cengage Learning,
                                           Inc.



 /s/ Michael Dockterman                     /s/ Craig C. Martin
Michael Dockterman                         Craig C. Martin
STEPTOE & JOHNSON LLP                      Matt D. Basil
227 W. Monroe Street, Suite 4700           WILLKIE FARR & GALLAGHER LLP
Chicago, Illinois 60606                    300 North LaSalle Street
Tel: (312) 577-1300                        Chicago, Illinois 60654
Fax: (312) 577-1370                        Tel: (312) 728-9000
mdockterman@steptoe.com                    Fax: (312) 728-9199
                                           cmartin@willkie.com
Jennifer Quinn-Barabanov                   mbasil@willkie.com
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue NW                 Counsel for Defendant Follett Higher
Washington, DC 20036                       Education Group, Inc.
Tel: (202) 429-3000
Fax: (202) 429-3902
jquinnba@steptoe.com

Counsel for Defendant Pearson Education,
Inc.




                                            2
Case 3:20-cv-06783-FLW-TJB
          Case MDL No. 2946 Document
                             Document7-1
                                      45 Filed
                                         Filed 06/08/20
                                               06/04/20 Page
                                                        Page 43 of
                                                                of 43 PageID: 43



 /s/ Rachel S. Brass
Rachel S. Brass
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, California 94105-0921
Tel: (415) 393-8293
Fax: (415) 374-8429
rbrass@gibsondunn.com

Adam J. Di Vincenzo
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Tel: (202) 887-3704
Fax: (202) 530-9615
adivincenzo@gibsondunn.com

Counsel for Defendants Barnes & Noble
Education, Inc. and Barnes & Noble
College Booksellers, LLC




                                        3
